          Case 2:20-cv-02321-DJH Document 20 Filed 12/02/20 Page 1 of 1
2:20-CY-02321-DlH

                      IN THE UNITED STATES DISTRICT                         COURT,
                              FOR THE DISTRICT OE ARIZONA

       TYLER BOWYER, ET., AL.,

              Petitioner/PlaintifI,                           Case Action No. 2:20-at-999 1 2

       and

       DOUG DUCEY, in his official capacity as
       Govemor of the State of Arizona, and KATIE
       HOBBS in her capacity as the Arizona                      DECLARATION OF SE,RVICE
       Secretary of State,

              Respondent/Defendant.




 SERVED ON:            Anni troster-General Counsel, accepted s€rvice for the
                       Arizona Governor Douq Ducey
 ADDRtrSS:   I         1700 W. Washington St., 8th Eloor, Phoenix, AZ 85007

 IHE UNDERSIGNED CERTIFIES UNDER PENALTY: THAT I JOHNNY MOORE BEING FULLY QUALIFIED
 THROUGH THE ARIZONA CODE OF JUDICIAL ADMINSTRATION UNDER ARCP 4(d) ,4(c), AND 45(d);
 ARFLP 40(C) , TO SERVE PROCESS IN THIS ACTION WITHIN THE STATE IN WHICH IT WAS SERVED,
 HAVING BEEN SO APPOINTED BY THE COURT.

                                            TYPE OE       DOCUMENT (S   )

 1. Compfaint for Decfaration, Emergency, and Permanent Injunctive
    Relief (Efection Matter) (TRO Requested) ,
 2. Motion for Temporary Restraining order and Preliminary Injunction;
 3. Proposed Order.
 THE CLIENT IS RESPONSIBLE EOR AI]- AGREED UPON COSTS AND FEES                    RETATED    TO THE   ABOVE
 SERVICE OF PROCESS. AS AUTHORIZED BY A.R.S. s12-3301(C) .

 STATEMENT OE COST:                                            PROCESS OE     SERV]CE    $      55. 00



 SERVED      oNz12/02/2020            TIME:11:45am
                                                           Johnriy Moore (frocess             r)   #6007
                                                                   pa County


                   ANNI FoSTER                                              r"'-o....q
                                                                              CEIf@ :
                  Grxrnll    CouNsEL

  GovERNoR DouG   DUCEY          OrFrcE: (602) 542-1455
  ExrjcurrvE OFrrcE               CELLT (602) 769-7492
  17OO WEsr WasHINGToN   STIEET         afoster@rz.gov
  PHoDNrx,Af,rzoN^t50O7-2843 www..zgov€r-ror.gov
